UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedAugust 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-102945 Jetblack Corp. (Name of small business issuer in its charter) Nevada 98-0379431 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 219 - 10654 82nd Ave, Edmonton, Alberta, Canada T6E 2A7 (Address of principal executive offices) (Zip Code) Issuer's telephone number(780) 710-9840 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Nil Nil Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o State issuer’s revenues for its most recent fiscal year.$0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.) N/A State the number of shares outstanding of each of the issuer’s classes of equity stock, as of the latest practicable date. 67,113,000 common shares issued and outstanding as of December 14, 2011. Transitional Small Business Disclosure Format (Check one):Yes o;No x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso Nox PART I Item 1.Description of Business. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors", that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our consolidated financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars.All references "common shares" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", and "Jetblack" mean Jetblack Corp., unless otherwise indicated. Our Business – General We were incorporated on April 17, 2002, under the laws of the State of Nevada.We have commenced limited operations, and have generated revenue of $7,569 to date.We are still a development stage corporation. On January 30, 2007, we approved a nine (9) for one (1) forward stock split of our authorized, issued and outstanding shares of common stock. The Company amended its Articles of Incorporation by the filing of a Certificate of Change with the Nevada Secretary of State wherein it stated that it would issue nine shares for every one share of common stock issued and outstanding immediately prior to the effective date of the forward stock split. The change in the Articles of Incorporation was effected with the Nevada Secretary of State on March 1, 2007. As a result, the authorized capital of our company increased from 25,000,000 to 225,000,000 shares of common stock with a par value of $0.001. Effective March 15, 2010, the Company changed its name from Tortuga Mexican Imports Inc. to Jetblack Corp., by way of a merger with the Company’s wholly owned subsidiary Jetblack Corp., which was formed solely for the change of name. Effective March 15, 2010, the Company effected a six (6) for one (1) new forward stock split of the Company’s authorized and issued and outstanding common stock. As a result, the Company’s authorized capital increased from 225,000,000 to 1,350,000,000 shares, and outstanding shares increased from 25,435,450 shares of common stock to 152,612,700 shares of common stock, all with a par value of $0.001. The stock split is presented retroactively in these financial statements. On May 4, 2011, Nigel Farnsworth returned 86,327,600 of his common shares to treasury.As of December 14, 2011, there are 67,113,000common shares of the Company issued and outstanding. Until March 15, 2010we had launched our e-commerce site on the Internet for the purpose of engaging in the business of selling jewelry and crafts online.Ourwebsite was located at www.shoptortuga.com. Our initial website was located at www.tortuga-imports.com. 2 After reviewing the competitive market place of jewelry and giving consideration to the influx of much cheaper jewelry goods from areas such as China and Indonesia, management decided it was in the best interest of the Company to change business focus.Management has decided to commence work on developing an onlinereservation system to access numerous private jet aircraft, airports worldwide and a network of pre-approved, safety-checked operators.Management believes a strong market opportunity exists to develop such a business.Our name was changed to Jetblack Corp. to better reflect this change of business focus. Properties Our offices are located at Suite 219-10654 82nd Avenue NW, Edmonton, Alberta T6E 2A7. We conduct all of our executive and administrative functions and ship our products to our customers from this facility. Our office space is an office sharing arrangement being provided as an accommodation to us by a business associate of our former President, Ms. Avila. We are currently searching for new lease office and warehouse space. We will require a location that provides us with the space necessary for office administration. We anticipate locating a suitable facility in the near future. Our telephone number is (780) 710-9840. History From 1995 to 1997, Ms. Avila, our former President and director, traveled extensively throughout the country of Mexico.During this time, Ms. Avila came in contact with various producers of fine furniture, jewelry and Mexican crafts.Ms. Avila was impressed by the opportunity she saw to obtain exceptional Mexican furniture, jewelry and crafts and effect its reliable delivery to international buyers.Initially Ms. Avila was traveling throughout Mexico in pursuit of personal purchases.However, Ms. Avila soon realized that there was an opportunity to export these fine products abroad.Ms. Avila cultivated relationships and contacts with various producers throughout Mexico. We raised a total of $68,450 pursuant to our SB-2 registration statement, which was declared effective on February 22, 2005. We closed the offering on August 22, 2005. In October 2007, the Company received $15,000 for subscriptions for 450,000 shares of the Company’s common stock.In November 2008, the Company received $15,000 for subscriptions of 450,000 shares.These shares were issued in December 2010. On December 10, 2009, the Company issued 1,500,000 common shares for a subscription of $25,000.As of August 31, 2011, $12,178 was paid for the subscription and the remaining $12,822 was recorded as a subscription receivable. During December 2010, the Company issued 227,900 common shares at $0.05 per share for gross proceeds of $11,395. During February 2011, the Company received $6,950 in gross proceeds for 139,000 common shares subscribed at $0.05 per share.These shares have not been issued. Management did not purchase shares in either transaction. On May 2, 2011, Nigel Farnsworth purchased 108,000,000 shares of common stock of the Company from Vanessa Avila in a private, non-issuer transaction resulting in a change in control of Jetblack. On May 3, 2011, Vanessa Avila resigned as President, Secretary and Director of the Company. Effective May 3, 2011, Nigel Farnsworth was elected Director and appointed President, Secretary and Treasurer of the Company. We remain a development stage enterprise. Current Business Operations We have recently changed operations.We intend to develop an online reservation system to access to numerous private jet aircraft, airports worldwide and a network of pre-approved, safety-checked operators.We intend to develop a booking engine, which will provide real-time availability of small jets available for charter in certain areas and select the best option from the inventory of aircraft. 3 Products For the period ended August 31, 2011 we did not have a product line.We are currently developing a booking engine, which will provide real-time availability of small jets available for charter in certain areas and select the best option from the inventory of aircraft. Marketing, Advertising and Promotion We intend to pursue strategic advertising and marketing campaigns.We intend to implement an aggressive online advertising and marketing campaign to increase awareness of our new name and business plan to acquire new customers through multiple channels, including traditional and online advertising, direct marketing and expansion and strengthening of strategic relationships.Initially, we will concentrate our efforts on the sale of private jet flight reservations on our e-commerce website which we have yet to complete.We will seek to promote its website and attract visitors to it by becoming predominant on major search engines and banner advertisements on highly trafficked web sites that appeal to our target audience.In addition, we will promote our website and our products by conventional advertising and marketing. Product Research and Development Weanticipate that we will expend approximately $20,000 on research and development over the twelve months ending August 31, 2012. Employees Currently there are no full time or part-time employees of our company. However, our president, Nigel Fransworth, is a consultant of our company. We do not expect an increase in the number of employees over the next 12 month period. If business is successful and we experience rapid growth, our current officers and directors may be required to hire new personnel to improve, implement and administer our operational, management, financial and accounting systems. Purchase or Sale of Equipment In addition to purchasing computer and office equipment necessary for operating our business, intend to purchase computer software to develop a booking engine, which will provide real-time availability of small jets available for charter in certain areas and select the best option from the inventory of aircraft.We also intend to purchase a new domain over the twelve months ending August 31, 2012. RISK FACTORS Much of the information included in this quarterly report includes or is based upon estimates, projections or other "forward-looking statements".Such forward-looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions, or other future performance suggested herein.We undertake no obligation to update forward-looking statements to reflect events or circumstances occurring after the date of such statements. Such estimates, projections or other "forward-looking statements" involve various risks and uncertainties as outlined below.We caution readers of this quarterly report that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward-looking statements".In evaluating us, our business and any investment in our business, readers should carefully consider the following factors. 4 We may not be able to obtain the financing and capital required to maintain and grow our business. We have incurred a net loss of $19,619for the year ended August 31, 2011. As of August 31, 2011, we had an accumulated deficit of $155,918. There can be no assurance that we will generate significant revenues or achieve profitable operations. Our independent registered public accounting firm’s report on the August 31, 2011 financial statements included in this Form 10-K includes an explanatory paragraph that raises substantial doubt about our ability to continue as a going concern as our ability to continue our business is dependent upon our ability to obtain additional capital, among other things. We are in the early stages of our growth and we have not earned significant revenue, which makes it difficult to evaluate whether we will operate profitably. We are in the early stages of the growth of our company. As a result, we do not have a meaningful historical record of sales and revenues nor an established business track record. We have only recently begun to earn revenues. Unanticipated problems, expenses and delays are frequently encountered in ramping up production and sales and developing new products, especially in the current stage of our business. Our ability to continue to successfully develop, produce and sell our products and to generate significant operating revenues will depend on our ability to, among other things: • successfully market, distribute and sell our products or enter into agreements with third parties to perform these functions on our behalf. Given our limited operating history, lack of long-term sales history and other sources of revenue, there can be no assurance that we will be able to achieve any of these goals and develop a sufficiently large customer base to be profitable. The future of our company will depend upon our ability to continue to obtain adequate orders for our products and prompt payment for our products. To the extent that we cannot achieve our plans and generate revenues which exceed expenses on a consistent basis and in a timely manner, our business, results of operations, financial condition and prospects could be materially adversely affected. We will depend on third party providers to deliver our products in a timely manner and as such we are subject to delays which are out of our control and may lead to a loss of business. Our product distribution will rely on third-party aircraft providers. Lack of availability and other interruptions may delay the timely delivery of customer orders, and customers may refuse to purchase our products because of this loss of convenience. Because our director has a foreign addresses this may create potential difficulties relating to service of process in the event that you wish to serve her with legal documents. Our current director and officer is not resident addresses in the United States. Because our officer and director has foreign addresses this may create potential difficulties relating to the service of legal or other documents on any of them in the event that you wish to serve them with legal documents. This is because the laws related to service of process may differ between Canada and the US. Similar difficulties could not be encountered in serving the company, proper, since our registered address is located in the United States at 880 - 50 West Liberty Street, Reno, Nevada, 89501. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares which are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty in reselling your shares and may cause the price of the shares to decline. 5 Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale to you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. We need to continue as a going concern if our business is to succeed, if we do not we will go out of business. Our independent accountant's report to our audited financial statements for the year ended August 31, 2011 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. The loss of Mr. Farnsworth or other key management personnel would have an adverse impact on our future development and could impair our ability to succeed. Our performance is substantially dependent upon the expertise of our President, Mr. Nigel Farnsworth, and other key management personnel, and our ability to continue to hire and retain personnel. Mr. Farnsworth spends the majority of his working time working with our company. It may be difficult to find sufficiently qualified individuals to replace Mr.Farnsworth or other key management personnel if we were to lose any one or more of them. The loss of Mr. Farnsworth or any of our key management personnel could have a material adverse effect on our business, development, financial condition, and operating results. We do not maintain “key person” life insurance on any of our directors or senior executive officers. We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Item 2.Description of Property. Our administrative office is located at Suite 219-10654 82nd Avenue NW, Edmonton, Alberta, T6E 2A7 and our telephone number is (780) 710-9840. Item 3.Legal Proceedings. We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation.There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. Item 4.Submissions of Matters to a Vote of Security Holders. None. 6 PART II Item 5.Market for Common Equity and Related Stockholder Matters. As of December 12, 2011 there were 63 holders of record of our common stock. As of such date, 67,113,000 common shares were issued and outstanding.Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “JTBK”. On January 30, 2007, our Board of Directors approved a nine (9) for one (1) forward stock split of our authorized, issued and outstanding shares of common stock.We amended our Articles of Incorporation by the filing of a Certificate of Change with the Nevada Secretary of State wherein we stated that our Corporation will issue nine (9) shares for every one (1) share of common stock issued and outstanding immediately prior to the effective date of the forward stock split. The change in our Articles of Incorporation was effected with the Nevada Secretary of State on March 1, 2007. As a result, our authorized capital has increased from 25,000,000 to 225,000,000 shares of common stock with a par value of $0.001 each. Effective March 15, 2010, the Company changed its name from Tortuga Mexican Imports Inc. to Jetblack Corp., by way of a merger with the Company’s wholly owned subsidiary Jetblack Corp., which was formed solely for the change of name. Effective March 15, 2010, the Company effected a six (6) for one (1) new forward stock split of the Company’s authorized and issued and outstanding common stock. As a result, the Company’s authorized capital increased from 225,000,000 to 1,350,000,000 shares, and outstanding shares increased from 25,435,450 shares of common stock to 152,612,700 shares of common stock, all with a par value of $0.001. The stock split is presented retroactively in these financial statements. On May 4, 2011, Nigel Farnsworth returned 86,327,600 of his common shares to treasury. As of December 14, 2011, the total number of issued and outstanding shares of the Company was 67,113,000. Empire Stock Transfer, Las Vegas, Nevada 89128-8380 (Telephone: 702-988-1242; Facsimile: 702-988-1244) is the registrar and transfer agent for our common shares. There are no outstanding options or warrants to purchase, or securities convertible into, our common shares.We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future.Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities During February 2011, the Company received $6,950 in gross proceeds for 139,000 common shares subscribed at $0.05 per share.These shares have not been issued. On November 24, 2011, the Company received $30,000 from subscriptions for 150,000 common shares at $0.20 per share. The shares were issued on December 7, 2011. 7 Item 6.Selected Financial Data. Not required. Item 7.Management Discussion and Analysis and Plan of Operation. Results of Operations. For the year ending August 31, 2011 we posted losses of $19,619 as compared to losses of $15,626 for the year ended August 31, 2010. Inception through August 31, 2011 losses totaled $155,918. General and administrative expenses are the principal component of our losses since inception. Financial Condition, Liquidity and Capital Resources At August 31, 2011, we had cash of $nil as compared to $0 for the year ended August 31, 2010. At August 31, 2011 our total assets were $nil as compared to $0 for the year ended August 31, 2010. As of August 31, 2011, our total liabilities were $24,290 comprised primarily of accounts payable and accrued expenses.This compares to our total liabilities of $23,016 at August 31, 2010. Cash Requirements Over the next twelve months we intend to raise funds for general and administrative expenditures, as follows: Estimated Funding Required During the Next Twelve Months General and Administrative $ Operations Website Development and Promotion $ Total $ We will require additional financing before we generate significant revenues. We intend to raise the capital required to meet any additional needs through sales of our securities in secondary offerings or private placements.We have no agreements in place to do this at this time. We raised a total of $68,450 pursuant to our SB-2 registration statement, which was declared effective on February 22, 2005. We closed the offering on August 22, 2005. In October 2007, the Company received $15,000 for subscriptions for 450,000 shares of the Company’s common stock.In November 2008, the Company received $15,000 for subscriptions of 450,000 shares.These shares were issued in December 2010. 8 On December 10, 2009, the Company issued 1,500,000 common shares for a subscription of $25,000.As of August 31, 2011, $12,178 was paid for the subscription and the remaining $12,822 was recorded as a subscription receivable. During December 2010, the Company issued 227,900 common shares at $0.05 per share for gross proceeds of $11,395. During February 2011, the Company received $6,950 in gross proceeds for 139,000 common shares subscribed at $0.05 per share.These shares have not been issued. Management did not purchase shares in either transaction. We have recently changed operations.We intend to develop an online reservation system to access to numerous private jet aircraft, airports worldwide and a network of pre-approved, safety-checked operators.We intend to develop a booking engine, which will provide real-time availability of small jets available for charter in certain areas and select the best option from the inventory of aircraft. There are no assurances that we will be able to obtain additional funds required for our continued operations. In such event that we do not raise sufficient additional funds by secondary offering or private placement, we will consider alternative financing options, if any, or be forced to scale down or perhaps even cease our operations. Recently Issued Accounting Standards The adoption of recently issued pronouncements is not expected to have a material effect on our financial position or results of operation. APPLICATION OF CRITICAL ACCOUNTING POLICIES Ourconsolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. 9 Item 8.Financial Statements. Our consolidated financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. Report of Independent Registered Public Accounting Firm. 11 Consolidated Balance Sheets at August 31, 2011 and 2010. 12 Consolidated Statements of Operations for the years ended August 31, 2011 and 2010, and for the period from April 17, 2002 (inception) to August 31, 2011. 13 Consolidated Statements of Shareholders’ Equity (Deficit) from April 17, 2002 (inception) to August 31, 2011. 14 Consolidated Statements of Cash Flows for the years ended August 31, 2011 and 2010 and the period from April 17, 2002 (inception) to August 31, 2011. 15 Notes to the Consolidated Financial Statements 16 10 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Board of Directors of Jetblack Corp. (A Development Stage Company) Edmonton, Alberta Canada We have audited the accompanying consolidated balance sheets of Jetblack Corp. (the “Company”) as of August 31, 2011 and 2010, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for each of the years then ended and for the period from April 17, 2002 (inception) through August 31, 2011.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Jetblack Corp. as of August 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years then ended and for the period from April 17, 2002 (inception) through August 31, 2011, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2012 raise substantial doubt about its ability to continue as a going concern. The 2011 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas December 7, 2011 11 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS August 31, 2011 $ August 31, 2010 $ ASSETS CURRENT ASSETS Cash – – Total Current Assets – – Total Assets – – LIABILITIES AND SHAREHOLDERS’ DEFICIT LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Shareholder advance Total Current Liabilities Total Liabilities SHAREHOLDERS’ DEFICIT Common stock, $.001 par value, 1,350,000,000shares authorized, 66,963,000 and 152,612,700 shares issued and outstanding at August 31, 2011 and 2010 respectively Additional paid in capital ) Subscription Receivable ) ) Deficit accumulated during the development stage ) ) Total Shareholders’ Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT – – See accompanying notes to consolidated financial statements. 12 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended August 31, 2011 and 2010 and the Period from April 17, 2002 (Inception) through August 31, 2011 Year Ended August 31, 2011 Year Ended August 31, 2010 April 17, 2002 (Inception) to August 31, 2011 $ $ $ REVENUE – – COST OF GOODS SOLD – – ) GROSS PROFIT – – EXPENSES Inventory write-down – – General and administrative Total Expenses Net Operating Loss ) ) ) NET LOSS ) ) ) NET LOSS PER SHARE: BASIC AND DILUTED ) ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 124,954,000 152,197,600 – See accompanying notes to the consolidated financial statements. 13 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) For the Period From April 17, 2002 (Inception) through August 31, 2011 Common Stock Additional Subscription Deficit Accumulated During the Number Amount $ Paid-in Capital $ Receivable $ Development Stage $ Total $ Issuance of common stock for cash ) – – Issuance of common stock for services ) – – Net loss – ) ) Balance, August 31, 2002 ) – ) ) Net loss – ) ) Balance, August 31, 2003 ) – ) ) Net loss – ) ) Balance, August 31, 2004 ) – ) ) Issuance of common stock for cash – – Net loss – ) ) Balance, August 31, 2005 ) – ) Issuance of common stock for acquisition of subsidiary – – Net loss – ) ) Balance, August 31, 2006 ) – ) Net loss – ) ) Balance, August 31, 2007 ) – ) ) Issuance of common stock for cash – – Net loss – ) ) Balance, August 31, 2008 ) – ) ) Subscription received – Net loss – ) ) Balance, August 31, 2009 ) – ) ) Issuance of common stock for cash ) – Net loss – ) ) Balance, August 31, 2010 ) Issuance of common stock for cash – – Common stock returned to treasury ) ) – – – Net loss – ) ) Balance, August 31, 2011 ) ) ) See accompanying notes to the consolidated financial statements. 14 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended August 31, 2011 and 2010 and Period from April 17, 2002 (Inception) through August 31, 2011 Year Ended August 31, 2011 Year Ended August 31, 2010 April 17, 2002 (Inception) to August 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Common stock issued for services – – Impairment – – Change in current assets and liabilities Inventory – – ) Accounts payable and accrued expenses CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from shareholders – Proceeds from Issuance of common stock CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH – (4
